                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                      )                BK No.:    19-20772
Mark P Andrews                              )
                                            )                Chapter: 13
                                            )
                                                            Honorable Pamela S. Hollis
Sueann Andrews                              )
                                            )
              Debtor(s)                     )

                                 ORDER DENYING DISCHARGE

       This matter coming on the Trustee's Objection to Discharge proper notice given and the court
being advised in the premises;




IT IS HEREBY ORDERED:



1)     The discharge of the above referenced debtor(s) for this bankruptcy case is denied.




                                                         Enter:


                                                                  Honorable Pamela S. Hollis
Dated: September 06, 2019                                         United States Bankruptcy Judge

 Prepared by:
 Glenn Stearns Chapter 13 Trustee

 801 Warrenville Road, Suite 650

 Lisle, IL 60532-4350

 (630-981-3888)
